Per Curiam.
After conviction of burglary and sentence therefor by Judge Hamill, sitting without a jury in the Circuit Court for Garrett County, Lewis has appealed.
He argues that the evidence was insufficient to sustain his conviction.
On an appeal of this nature, our duty is to examine the evidence, and to see if it, together with the proper and legitimate inferences to be drawn therefrom, is sufficient to warrant the trial judge’s findings of fact; and such findings will not be disturbed unless clearly erroneous.
An accomplice, a long-time friend, testified, flatly, that he and Lewis broke into the dwelling cabin of Colonel Lauterback in the nighttime, and stole therefrom two rifles and other articles of personalty. They hid the rifles and, a short time thereafter, took them to an auction where they were sold, one being registered by the appellant; the other by the accomplice. The stolen rifles were recovered, and, upon arrest, appellant admitted he and the accomplice, together, had taken the rifles to the auction, told conflicting stories as to how he had acquired his, and finally stated that he had purchased it from the accomplice. Appellant, testifying in his own behalf, told substantially, the same story from the witness stand, and admitted the accomplice had given him a portion of the money received by the accomplice for the rifle registered by him, which apparently was the more valuable one.
*724Other witnesses testified that appellant and the accomplice were seen together at, or near, the time set by the accomplice as the time of the breaking, at a place within easy traveling distance, by automobile, to the cabin; and that appellant and the accomplice came to, and attended, the sale together, each registering other articles (such as a grill, a hot plate, a toaster, and an iron) in addition to the rifles.
It is obvious' that the above was sufficient, if believed by the trial judge, to establish all of the essential ingredients of the crime of burglary; and a careful examination of the entire evidence fails to reveal that the trial judge’s finding of “guilty” was clearly erroneous.

Judgment and sentence affirmed.